[Cite as Tanner v. Umeh, 2020-Ohio-3470.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Barbara B. Tanner,                                :

                Plaintiff-Appellee,               :                No. 19AP-794
                                                                (C.P.C. No. 18JU-14071)
v.                                                :
                                                              (REGULAR CALENDAR)
Nnamdi C. Umeh,                                   :

                Defendant-Appellant.              :



                                            D E C I S I O N

                                    Rendered on June 25, 2020


                On brief: Kyle B. Keener for the Franklin County Child
                Support Enforcement Agency as Attorney in Fact for
                Barbara B. Tanner, appellee.

                On brief: Nnamdi C. Umeh, pro se.

                 APPEAL from the Franklin County Court of Common Pleas,
                     Division of Domestic Relations, Juvenile Branch

BRUNNER, J.
        {¶ 1} Defendant-appellant, Nnamdi C. Umeh, appeals from a decision overruling
his objections to a magistrate order and registering a Swiss child support order for the
purposes of enforcement in Ohio. Because Umeh failed to order or submit a transcript of
the hearing before the magistrate to support his objections, we cannot review or sustain his
factual claim that he did not sign documents acknowledging paternity and agreeing to pay
child support. We overrule Umeh's assignment of error and affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On December 4, 2018, plaintiff-appellee, Barbara B. Tanner, caused a request
for registration to be filed in the Franklin County Court of Common Pleas, Division of
Domestic Relations, Juvenile Branch pursuant to R.C. 3115.601 et seq. (Dec. 4, 2018
Registration Request.) In the request, Tanner alleged that Umeh, currently living in
No. 19AP-794                                                                             2


Blacklick, Ohio, was the father of her child and had not made support payments obligated
by a maintenance contract signed September 23, 2002. Id. at 1-3. Included with this
request were the following documents:
                 (1.) A power of attorney from Tanner designating the
                 United States Office of Child Support Enforcement to act on
                 her behalf to claim and collect maintenance due from
                 Umeh. Id. at 7.

                 (2.) An extract from record of birth for Tanner's daughter,
                 born June 20, 2002 in Zurich, Switzerland recording Umeh
                 as her father. Id. at 8-10.

                 (3.) A certified copy of an agreement signed by Tanner and
                 Umeh and countersigned by a clerk of the
                 Jugendsekretariat from the district of Dielsdorf on
                 September 23, 2002, in which Umeh acknowledged
                 Tanner's daughter as his child and obligated himself to pay
                 at least 500 Swiss Francs per month for her support (which
                 amount was to be adjusted according to a formula
                 incorporating the National Customer Price Index as
                 calculated by the Swiss Federal Statistical Office). Id. at 16-
                 17.

                 (4.) A certified translation of the agreement. Id. at 12-15.

                 (5.) A certified copy of an order of the Social Security Office
                 from the municipality of Oberglatt issued on November 4,
                 2002 ordering Umeh to pay in accordance with the
                 agreement he signed. Id. at 22-23.

                 (6.) A certified translation of the order. Id. at 18-21.

                 (7.) A stamped and signed calculation of arrears through
                 October 1, 2018, showing that Umeh owed an arrearage of
                 100,390 Swiss Francs. Id. at 25-30.

       {¶ 3} Two weeks later, on December 18, 2018, Umeh responded with a motion to
dismiss. (Dec. 18, 2018 Mot. to Dismiss.) In the motion, Umeh argued that the agreement
was a forgery and that, because Tanner had been involved with several sexual partners, he
was not prepared to acknowledge paternity or his obligation to pay without a test. Id. at 1.
Umeh also presented a number of convoluted allegations outlining an alleged conspiracy
by members of The Church of Jesus Christ of Latter Day Saints that culminated in failed
attempts to convert him. Id. at 1-3. These attempts, he explained, led him to retreat to
No. 19AP-794                                                                             3


churches in the Anglican Communion, then to Judaism, and, as of the time of filing, had
left him in a situation where he was engaged in healing himself "using natural ingredients
to expel parasites [and] chemicals from his body system." Id. 2-3. Umeh alleged that these
failed assaults on his faith and health and his subsequent rejoining of Judaism in 2017 were
what motivated Tanner to file the child support case. Id. at 3.
       {¶ 4} A magistrate of the trial court held a hearing on June 13, 2019 at which Umeh
testified. (June 21, 2019 Mag. Decision at 2.) After hearing the testimony, the magistrate
made the following findings:
              The Government of the Swiss Confederation (Switzerland)
              requests the Government of the United States to Register a
              Foreign Order (ROFO) for enforcement and collection.
              Respondent, Nnamdi C. Umeh, was served by certified mail on
              15th December 2018 with a Notice to Non-Registering Party.
              Respondent filed a motion 18th December 2018 contesting the
              registration. The motion proceeded to hearing on 13th June
              2019. The original paperwork from Switzerland included an
              Application, Power of Attorney, Extract from record of birth,
              Child Support Agreement, Municipality Oberglatt (official
              certification statement), and a Certified Calculation of
              payments and arrears. All documents submitted were either
              submitted in multi-language forms, or copies of forms were
              translated into English. The Magistrate found zero deficiencies
              as to the application and attached paperwork. FCCSEA
              Attorney Keener requested the Court take judicial notice of the
              registration packet. The Court grants Mr. Keener's request.

              Respondent stated in his motion that the Swiss parentage
              finding was invalid; however, the Court finds no evidence in
              support of his assertion. The Court is also required by statute
              to give full faith and credit to another jurisdiction's parentage
              finding. Respondent claimed that Petitioner was involved in
              the church of the Latter-Day Saints (LDS) in Switzerland back
              in 2002. Respondent stated the church was a cult, and that they
              poisoned him and gave him parasites. As a result, they lowered
              his I.Q., and he has been attempting to heal himself since. The
              church aka cult was working with the Swiss government to
              falsify and misrepresent the facts as to this case. The Court
              believes none of this. Respondent failed to assert any defenses
              to the registration pursuant to O.R.C. 3115.44. The Court
              dismisses his motion and orders the registration of the foreign
              order.
Id. The trial court simultaneously adopted the decision. Id. in passim.
No. 19AP-794                                                                                  4


       {¶ 5} Umeh objected on June 26, 2019. (June 26, 2019 Objs.) He argued that the
magistrate did not accede to his request for paternity testing, that Tanner had not been
present for the hearing, and that his signature on the document was a forgery. Id. at 1.
Umeh did not order or submit a transcript of the hearing in support of his objections.
       {¶ 6} On November 14, 2019, the trial court overruled Umeh's objections and
readopted the decision of the magistrate. (Nov. 14, 2019 Decision & Entry.) The trial court
noted that it was not in a position to review the magistrate's factual findings due to the lack
of transcript. Id. at 4-5. It also concluded, having reviewed the file and evidentiary
documents presented, that the magistrate committed neither an error of fact nor law when
it concluded that Tanner was entitled to have the registration request granted. Id. at 5-6.
       {¶ 7} Umeh now appeals.
II. ASSIGNMENT OF ERROR
       {¶ 8} Umeh presents a single assignment of error:
                The franklin court of common plea erred in allowing the child
                support order from Zurich, Switzerland to proceed forward for
                registration when the appellant signature on the child support
                order was obtained by fraud and based on that the issuing
                tribunal lacked personal jurisdiction over the party.

(Sic passim.)
III. DISCUSSION
       {¶ 9} Umeh argues that the "Swiss Child Support Agency lacked personal
jurisdiction over the party." (Umeh's Brief at 8.) It is not entirely clear what Umeh means
by this assertion but he also claims that he "was never at any point with Swiss child support
agency and [Tanner] executing the child support order." Id. at 9. Essentially, this
jurisdictional claim appears to be part and parcel of his allegation that his signature on the
support agreement is a forgery as a component of some amorphous larger conspiracy
involving the Mormon church. Id. at 8-9.
       {¶ 10} In reviewing timely objections to a magistrate's decision, a court of original
jurisdiction is to "undertake an independent review as to the objected matters to ascertain
that the magistrate has properly determined the factual issues and appropriately applied
the law." Juv.R. 40(D)(4)(d). However, "[a]n objection to a factual finding, whether or not
specifically designated as a finding of fact * * *, shall be supported by a transcript of all the
evidence submitted to the magistrate relevant to that finding or an affidavit of that evidence
No. 19AP-794                                                                                               5


if a transcript is not available." Juv.R. 40(D)(3)(b)(iii). In this case, no transcript is in the
record, and there is no indication that the transcript was unavailable in the relevant sense.
JPMorgan Chase Bank, N.A. v. Liggins, 10th Dist. No. 15AP-242, 2016-Ohio-3528, ¶ 10.
        {¶ 11} As the Supreme Court of Ohio has explained in the context of Civ.R. 53 (the
Ohio Civil Rules counterpart to Juv.R. 40):
                If a party fails to follow the procedures set forth in Civ.R.
                53(D)(3)(b)(iii) for objecting to a magistrate's findings by
                failing to provide a transcript to the trial court when filing
                objections, that party waives any appeal as to those findings
                other than claims of plain error. Civ.R. 53(D)(3)(b)(iv). * * * In
                plain terms, the court of appeals cannot consider evidence that
                the trial court did not have when it made its decision. Herbert
                v. Herbert, 12th Dist. Butler No. CA2011-07-132, 2012-Ohio-
                2147, ¶ 13-15.

State ex rel. Pallone v. Ohio Court of Claims, 143 Ohio St. 3d 493, 2015-Ohio-2003, ¶ 11;
accord Tucker v. Hines, 10th Dist. No. 18AP-375, 2020-Ohio-1086, ¶ 8. Thus, in reviewing
the trial court's decision on Umeh's objections, we are essentially restricted to reviewing the
case for pure issues of law and for plain error. Pallone at ¶ 11; see also Liggins at ¶ 14, fn.
1. "[I]n order for a court to find plain error in a civil case, an appellant must establish (1) a
deviation from a legal rule, (2) that the error was obvious, and (3) that the error affected
the basic fairness, integrity, or public reputation of the judicial process and therefore
challenged the legitimacy of the underlying judicial process." State v. Morgan, 153 Ohio
St.3d 196, 2017-Ohio-7565, ¶ 40, citing Goldfuss v. Davidson, 79 Ohio St. 3d 116, 121 (1997).
        {¶ 12} In Ohio, a party "contesting the validity or enforcement of a registered
support order or seeking to vacate the registration has the burden of proving one or more
of the following defenses: * * * (2) The order was obtained by fraud." R.C. 3115.607(A)(2).
Contrary to the magistrate's observation that Umeh failed to "assert any defenses to the
registration,"1 Umeh's assertion that his signature was forged appears to at least allege a
potentially cognizable defense. (June 6, 2019 Objs. at 1; June 21, 2019 Mag. Decision at 2;
Dec. 18, 2018 Mot. to Dismiss at 1.)
        {¶ 13} However, Umeh's claim that his signature was forged is fundamentally a
factual claim about what happened or did not happen in Switzerland. The magistrate

1The trial court recognized and essentially corrected this in its decision and entry adopting the magistrate's
decision. (Nov. 14, 2019 Decision & Entry at 5.)
No. 19AP-794                                                                                   6


weighed his testimony against the documentary evidence and found his testimony not
credible. (June 21, 2019 Mag. Decision at 2.) No transcript has been filed that would permit
us to review that testimony. Moreover, a review of the documents that are in the record
shows Umeh's signature on an agreement also signed by Tanner and countersigned by a
clerk of the Jugendsekretariat from the district of Dielsdorf on September 23, 2002. By
this document, Umeh acknowledged Tanner's daughter as his child and obligated himself
to pay at least 500 Swiss Francs per month for her support. (Dec. 4, 2018 Request for
Registration at 16-17.) Notwithstanding the trial court magistrate's misstatement about
whether Umeh's allegations fit within one of the defense categories listed in R.C. 3115.607,
there is no basis for reversing the trial court's adoption of the magistrate's order in this case.
       {¶ 14} We overrule Umeh's sole assignment of error.
IV. CONCLUSION
       {¶ 15} Because Umeh did not order or submit to the trial court a transcript of the
hearing before the magistrate to support his objections, the trial court could not effectively
review Umeh's assertion that, contrary to the findings of the magistrate, the documents
acknowledging paternity and agreeing to pay child support were forgeries. Consequently,
as a reviewing court, we are in no better position than the trial court and cannot second-
guess the factual determinations of the magistrate and thereby the trial court's decision to
adopt such findings. Accordingly, Umeh's sole assignment of error asserting that he did
not sign the relevant documents is overruled. The judgment of the Franklin County Court
of Common Pleas, Division of Domestic Relations, Juvenile Branch is affirmed.
                                                                           Judgment affirmed.

                             BEATTY BLUNT, J., concurs.
                     LUPER SCHUSTER, J., concurs in judgment only.